Exhibit 10.3

STOCKHOLDERS AGREEMENT

DATED AS OF MAY 30, 2018

AMONG

COREPOINT LODGING INC.

AND

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. INTRODUCTORY MATTERS

     1  

1.1

  Defined Terms      1  

1.2

  Construction      3  

ARTICLE II. CORPORATE GOVERNANCE MATTERS

     3  

2.1

  Election of Directors      3  

ARTICLE III. INFORMATION; VCOC

     5  

3.1

  Books and Records; Access      5  

3.2

  Certain Reports      5  

3.3

  VCOC      5  

ARTICLE IV. GENERAL PROVISIONS

     7  

4.1

  Termination      7  

4.2

  Notices      7  

4.3

  Amendment; Waiver      8  

4.4

  Further Assurances      8  

4.5

  Assignment      8  

4.6

  Third Parties      8  

4.7

  Governing Law      9  

4.8

  Jurisdiction; Waiver of Jury Trial      9  

4.9

  Specific Performance      9  

4.10

  Entire Agreement      9  

4.11

  Severability      9  

4.12

  Table of Contents, Headings and Captions      9  

4.13

  Grant of Consent      10  

4.14

  Counterparts      10  

4.15

  Effectiveness      10  

4.16

  No Recourse      10  

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement is entered into as of May 30, 2018 by and among
CorePoint Lodging Inc., a Maryland corporation (the “Company”), and each of the
other parties identified on the signature pages hereto (the “Investor Parties”).

BACKGROUND:

WHEREAS, La Quinta Holdings Inc., a Delaware corporation (“La Quinta”) has
distributed its entire interest in the Company by way of a dividend of all
outstanding shares of the Company’s Common Stock (as defined below) owned by La
Quinta to holders of La Quinta Common Stock (as defined below).

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Blackstone Designator” means the Blackstone Party, or any group of Blackstone
Parties collectively, then holding of record a majority of Common Stock held of
record by all Blackstone Parties.

“Blackstone Designee” has the meaning set forth in Section 2.1(b).

“Blackstone Entities” means the entities comprising the Blackstone Parties and
their Affiliates.

“Blackstone Parties” means the entities listed on the signature pages hereto
under the heading “Blackstone Parties” and any other Blackstone Entities that
may from time to time become parties hereto.

“Board” means the board of directors of the Company.

“Company” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other stock of the Company into which outstanding shares of
such stock is reclassified or reconstituted and any other common stock of the
Company.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any director of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Investor Parties” has the meaning set forth in the Preamble.

“IPO” means the initial public offering of La Quinta.

“La Quinta” has the meaning set forth in the recitals.

“La Quinta Common Stock” means the shares of common stock, par value $0.02 per
share, of La Quinta, and any other stock of La Quinta into which outstanding
shares of such stock is reclassified or reconstituted and any other common stock
of La Quinta.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

“Plan Asset Regulation” has the meaning set forth in Section 3.3.

“Pre-IPO Owners” means the Blackstone Entities and the other Persons who held La
Quinta Common Stock at the time of the IPO and any Affiliate thereof that shall
become a holder of any La Quinta Common Stock.

 

2



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (b) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by that Person or one
or more Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or Control the managing member, managing director or
other governing body or general partner of such limited liability company,
partnership, association or other business entity.

“Total Number of Directors” means the total number of Directors comprising the
Board.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

“VCOC Investor” has the meaning set forth in Section 3.3.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Election of Directors.

(a) The Blackstone Designator shall have the right, but not the obligation, to
designate, and the individuals nominated for election as Directors by or at the
direction of the Board or a duly-authorized committee thereof shall include, a
number of individuals such that, upon the election of each such individual, and
each other individual nominated by or at the direction of the Board or a
duly-authorized committee of the Board, as a Director and taking into account
any Director continuing to serve as such without the need for re-election, the
number of

 

3



--------------------------------------------------------------------------------

Blackstone Designees (as defined below) serving as Directors will be equal to:
(i) if the Pre-IPO Owners collectively Beneficially Own at least 30% of the
total Common Stock as of the record date for such meeting, the lowest whole
number that is greater than 30% of the Total Number of Directors; (ii) if the
Pre-IPO Owners collectively Beneficially Own at least 20% (but less than 30%) of
the total Common Stock as of the record date for such meeting, the lowest whole
number that is greater than 20% of the Total Number of Directors; and (iii) if
the Pre-IPO Owners collectively Beneficially Own at least 5% (but less than 20%)
of the total Common Stock as of the record date for such meeting, the lowest
whole number that is greater than 10% of the Total Number of Directors.

(b) If at any time the Blackstone Designator has designated fewer than the total
number of individuals that the Blackstone Designator is then entitled to
designate pursuant to Section 2.1(a), the Blackstone Designator shall have the
right to designate such additional individuals which it is entitled to so
designate, in which case, any individuals nominated by or at the direction of
the Board or any duly-authorized committee thereof for election as Directors to
fill any vacancy on the Board shall include such designees, and the Company
shall use its best efforts to (x) effect the election of such additional
designees, whether by increasing the size of the Board or otherwise, and
(y) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies. Each such
individual whom the Blackstone Designator shall actually designate pursuant to
this Section 2.1 and who is thereafter elected and qualifies to serve as a
Director shall be referred to herein as a “Blackstone Designee”.

(c) In the event that a vacancy is created at any time by the death, disability,
retirement or resignation of any Blackstone Designee, any individual nominated
by or at the direction of the Board or any duly-authorized committee thereof to
fill such vacancy shall be, and the Company shall use its best efforts to cause
such vacancy to be filled, as soon as possible, by a new designee of the
Blackstone Designator, and the Company shall take, to the fullest extent
permitted by law, at any time and from time to time, all actions necessary to
accomplish the same.

(d) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of stockholders called
for the purpose of electing directors, the persons designated pursuant to this
Section 2.1 and use its reasonable best efforts to cause the election of each
such designee to the Board, including nominating each such individual to be
elected as a Director as provided herein, recommending such individual’s
election and soliciting proxies or consents in favor thereof.

(e) In addition to any vote or consent of the Board or the stockholders of the
Company required by applicable Law or the charter or bylaws of the Company, and
notwithstanding anything to the contrary in this Agreement, for so long as this
Agreement is in effect, any action by the Board to increase or decrease the
Total Number of Directors (other than any increase in the Total Number of
Directors in connection with the election of one or more directors elected
exclusively by the holders of one or more classes or series of the Company’s
stock other than Common Stock) shall require the prior written consent of the
Blackstone Designator, delivered in accordance with Section 4.13 of this
Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE III.

INFORMATION; VCOC

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, permit the Blackstone Entities and their respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to review the books and records of the Company or any of such
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of such Subsidiaries with the officers of the Company or any such
Subsidiary; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used commercially reasonable efforts to enter into an arrangement pursuant to
which it may provide such information to the Blackstone Entities without the
loss of any such privilege.

3.2 Certain Reports. The Company shall deliver or cause to be delivered to the
Blackstone Entities, at their request:

(a) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(b) to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by the Blackstone Entities; provided,
however, that the Company shall not be required to disclose any privileged
information of the Company so long as the Company has used commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the Blackstone Entities without the loss of any such
privilege.

3.3 VCOC. With respect to each Blackstone Entity that is intended to qualify its
direct or indirect investment in the Company as a “venture capital investment”
as defined in the Department of Labor regulations codified at 29 CFR
Section 2510.3-101 (the “Plan Asset Regulation”) (each, a “VCOC Investor”), for
so long as the VCOC Investor, directly or through one or more Subsidiaries,
continues to hold any shares of Common Stock (or other securities of the Company
into which such shares of Common Stock may be converted or for which such shares
of Common Stock may be exchanged), without limitation or prejudice of any the
rights provided to the Blackstone Entities hereunder, the Company shall, with
respect to each such VCOC Investor:

(a) provide each VCOC Investor or its designated representative with:

(i) upon reasonable notice and at mutually convenient times, the right to visit
and inspect any of the offices and properties of the Company and its
Subsidiaries and inspect and copy the books and records of the Company and its
Subsidiaries;

(ii) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments;

 

5



--------------------------------------------------------------------------------

(iii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation;

(iv) to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act, actually prepared by the Company as soon as
available; and

(v) upon written request by the VCOC Investor, copies of all materials provided
to the Board, subject to appropriate protections with respect to confidentiality
and preservation of attorney-client privilege;

provided, that, in each case, if the Company makes the information described in
clauses (ii), (iii) and (iv) of this clause (a) available through public filings
on the EDGAR System or any successor or replacement system of the U.S.
Securities and Exchange Commission, the delivery of such information shall be
deemed satisfied;

(b) make appropriate officers and/or Directors available, and cause the officers
and directors of its Subsidiaries to be made available, periodically and at such
times as reasonably requested by each VCOC Investor, upon reasonable notice and
at mutually convenient times, for consultation with such VCOC Investor or its
designated representative with respect to matters relating to the business and
affairs of the Company and its Subsidiaries;

(c) to the extent that the VCOC Investor requests to receive such information
and rights, and to the extent consistent with applicable Law, rule, regulation
or listing standards (and with respect to events which require public
disclosure, only following the Company’s public disclosure thereof through
applicable securities law filings or otherwise), inform each VCOC Investor or
its designated representative in advance with respect to any significant
corporate actions, and to provide (or cause to be provided) each VCOC Investor
or its designated representative with the right to consult with the Company and
its Subsidiaries with respect to such actions should the VCOC Investor elect to
do so, provided however, that this right to consult must be exercised within
five (5) days after the Company informs the VCOC Investor of the proposed
corporate action and provided further that the Company shall be under no
obligation to provide the VCOC Investor with any material non-public information
with respect to such corporate action; and

 

6



--------------------------------------------------------------------------------

(d) provide each VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine in
writing to be reasonably necessary under applicable legal authorities
promulgated after the date hereof to qualify its investment in the Company as a
“venture capital investment” for purposes of the Plan Asset Regulation, provided
that the parties agree that any such rights of consultation shall be of a nature
consistent with those granted above and nothing in this Agreement shall be
deemed to require the Company to grant to the VCOC Investor any additional
rights with respect to the governance or management of the Company.

The Company agrees to consider, in good faith, the recommendations of each VCOC
Investor or its designated representative in connection with the matters on
which it is consulted as described above in this Section 3.3, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

In the event a VCOC Investor or any of its Affiliates Transfers all or any
portion of their investment in the Company to an Affiliated entity that is
intended to qualify as a “venture capital operating company” (as defined in the
Plan Asset Regulation), such Transferee shall be afforded the same rights with
respect to the Company afforded to the VCOC Investor hereunder and shall be
treated, for such purposes, as a third party beneficiary hereunder.

In the event that the Company ceases to qualify as an “operating company” (as
defined in the first sentence of 2510.3-101(c)(1) of the Plan Asset Regulation),
or the investment in the Company by a VCOC Investor does not qualify as a
“venture capital investment” as defined in the Plan Asset Regulation, then the
Company and each Blackstone Entity will cooperate in good faith to take all
reasonable actions necessary, subject to applicable law, to preserve the VCOC
status of each VCOC Investor or the qualification of the investment as a
“venture capital investment,” it being understood that such reasonable actions
shall not require a VCOC Investor to purchase or sell any investments.

ARTICLE IV.

GENERAL PROVISIONS

4.1 Termination. Except for Section 3.3, this Agreement shall terminate on the
earlier to occur of (i) such time as the Blackstone Designator is no longer
entitled to designate a Director pursuant to Section 2.1(a) and (ii) the
delivery of a written notice by the Blackstone Designator to the Company
requesting that this Agreement terminate. The VCOC Investors shall advise the
Company when they collectively first cease to Beneficially Own any of the
Company’s Common Stock or other securities of the Company into which such shares
of Common Stock may be converted or for which such shares of Common Stock may be
exchanged, whereupon Section 3.3 hereof shall terminate.

4.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, or mailed first class mail (postage prepaid) or sent by
reputable overnight courier service (charges prepaid) to the Company at the
address set forth below and to any other recipient at the address indicated on
the Company’s records, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. Notices and other such documents will be deemed to have been
given or made hereunder when sent by facsimile (receipt confirmed) delivered
personally, five (5) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service.

 

7



--------------------------------------------------------------------------------

The Company’s address is:

CorePoint Lodging Inc.

909 Hidden Ridge, Suite 600

Irving, Texas 75038

Attention: General Counsel

Fax: (972) 893-3499

The Blackstone Entities’ address is:

The Blackstone Group L.P.

c/o Blackstone Real Estate Advisors L.P.

345 Park Avenue, 42nd Floor

New York, NY 10154

Attention: General Counsel

Email: realestatenotices@blackstone.com

Fax: (212) 583-5191

4.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the Blackstone
Designator. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

4.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by Law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, Blackstone or any Blackstone Entity being deprived of the
rights contemplated by this Agreement.

4.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void; provided, however, that, without the prior written consent of
the Company, a Blackstone Party may assign this Agreement to an Affiliate that
becomes a party hereto.

4.6 Third Parties. Except as provided for in Article II and Section 3.3 with
respect to any Blackstone Entity, this Agreement does not create any rights,
claims or benefits inuring to any person that is not a party hereto nor create
or establish any third party beneficiary hereto.

 

8



--------------------------------------------------------------------------------

4.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

4.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the jurisdiction and venue of the courts
of the State of Delaware or if jurisdiction over the matter is vested
exclusively in federal courts, the United States District Court for the District
of Delaware, and the appellate courts to which orders and judgments thereof may
be appealed. In any such judicial proceeding, the parties agree that in addition
to any method for the service of process permitted or required by such courts,
to the fullest extent permitted by law, service of process may be made by
delivery provided pursuant to the directions in Section 4.2. EACH OF THE PARTIES
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY JURY IN
ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.

4.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of bond.

4.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

4.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

4.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

9



--------------------------------------------------------------------------------

4.13 Grant of Consent. Any vote, consent or approval of, or designation by, or
other action of, the Blackstone Designator hereunder shall be effective if
notice of such vote, consent, approval, designation or action is provided in
accordance with Section 4.2 by the Blackstone Party or Parties holding of record
a majority of the Common Stock then held of record by Blackstone Parties as of
the latest date any such notice is so provided.

4.14 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

4.15 Effectiveness. This Agreement shall become effective upon the closing date
of the IPO.

4.16 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
on the day and year first above written.

 

COMPANY

COREPOINT LODGING INC.

By:

 

/s/ Mark M. Chloupek

Name:

  Mark M. Chloupek

Title:

  Executive Vice President, Secretary and General Counsel

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE PARTIES: BLACKSTONE REAL ESTATE PARTNERS IV L.P. BLACKSTONE REAL
ESTATE PARTNERS IV.F L.P. BLACKSTONE REAL ESTATE PARTNERS IV.TE.2 L.P.
BLACKSTONE REAL ESTATE PARTNERS (DC) IV.TE.1 L.P. BLACKSTONE REAL ESTATE
PARTNERS (DC) IV.TE.2 L.P. BLACKSTONE REAL ESTATE PARTNERS (DC) IV.TE.3-A L.P.
By:   Blackstone Real Estate Associates IV L.P., its General Partner By:   BREA
IV L.L.C., its General Partner By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory BLACKSTONE REAL ESTATE
PARTNERS V L.P. BLACKSTONE REAL ESTATE PARTNERS V.F L.P. BLACKSTONE REAL ESTATE
PARTNERS V.TE.1 L.P. BLACKSTONE REAL ESTATE PARTNERS V.TE.2 L.P. BLACKSTONE REAL
ESTATE PARTNERS (AIV) V L.P. By:   Blackstone Real Estate Associates V L.P., its
General Partner By:   BREA V L.L.C., its General Partner By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE HOLDINGS IV L.P. By:   BREP IV Side-by-Side GP L.L.C.,
its General Partner By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory BLACKSTONE REAL ESTATE
HOLDINGS V L.P. By:   BREP V Side-by-Side GP L.L.C., its General Partner By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory BRE/LQJV-NQ L.L.C. By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory BRE/PRIME MEZZ 2 L.L.C.
By:  

/s/ William J. Stein

  Name: William J. Stein   Title: Authorized Signatory

 

[Signature Page to Stockholders’ Agreement]